Name: Commission Regulation (EEC) No 386/91 of 18 February 1991 on the supply of various lots of refined sunflower oil as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  Africa
 Date Published: nan

 No L 45/ 10 Official Journal of the European Communities 19 . 2. 91 COMMISSION REGULATION (EEC) No 386/91 of 18 February 1991 on the supply of various lots of refined sunflower oil as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 8 000 tonnes of refined sunflower oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Refined sunflower oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annexe in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexe. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6 . (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 19 . 2. 91 Official Journal of the European Communities No L 45/ 11 ANNEX LOTS A, B, C, D and E 1 . Operation Nos (') : 1190/90  1194/90 2. Programme : 1990 3. Recipient (6) : Arab Republic of Egypt 4. Representative of the recipient (2) : Ambassade de la RÃ ©publique Arabe d'Egypte , section commer ­ ciale, 522 avenue Louise, B- 1 050 Bruxelles ; tel . (02)647 32 27, telex 64809 COMRAU B 5. Place or country of destination : Egypt 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.A.2) 8 . Total quantity : 8 000 tonnes net 9 . Number of lots : five (A : 2 000 tonnes, B : 1 500 tonnes, C : 1 500 tonnes, D : 1 500 tonnes, E : 1 500 tonnes) 10. Packaging and marking (8): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  new drums of 200 litres or 200 kilograms,  the drums must carry the following wording : 'ACTION No 1190  1194/90 / SUNFLOWER OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO EGYPT' 11 . Method of mobilization : the Community market 1 2. Stage of supply Ã ) : free at port of shipment  fob at ship's rail 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment stage : 15. 4  15. 5. 1991 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 5. 3 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 12. 3 . 1991 (b) period for making the goods available at the port of shipment : 15. 4  15. 5. 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi , B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  No L 45/ 12 Official Journal of the European Communities 19 . 2. 91 Notes ; (') The operation number is to be quoted in all correspondence. (2) Commission delegate to contact by the successful tenderer : Mme Henrich, DÃ ©lÃ ©guÃ ©, 6 IBN Zanki Str. Cairo Zamalek ; telex 94258 EUROP UN-CAIRO. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must be endorsed by an Egyptian Embassy or Consulate. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. Is) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (6) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. Q Port custom to the contrary notwithstanding, delivery fob at ship's rail shall be deemed to include all costs up to the time when the goods clear the ship's rail . (8) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to with stand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drums must be fully leakproof.